NEW JERSEY RESOURCES CORPORATION

2017 Stock Award and Incentive Plan

Restricted Stock Units Agreement

This Restricted Stock Units Agreement (the "Agreement"), which includes the
attached “Terms and Conditions of Restricted Stock Units” (the “Terms and
Conditions”), confirms the grant on November ___, 2020 (the “Grant Date”) by NEW
JERSEY RESOURCES CORPORATION, a New Jersey corporation (the "Company"), to
_____________ ("Employee"), under Section 6(e) of the 2017 Stock Award and
Incentive Plan (the "Plan"), of Restricted Stock Units, including rights to
Dividend Equivalents as specified herein, as follows:

Number of Restricted Stock Units granted:    _________

How Restricted Stock Units Vest: The Restricted Stock Units, if not previously
forfeited, will vest on the dates and as to the number of Restricted Stock Units
in the following table provided Employee remains employed by the Company or a
Subsidiary from the Grant Date through the Stated Vesting Date:

Number of Restricted Stock Units Stated Vesting Date that Vest at that Date
October 15, 2021 __________ October 15, 2022 __________ October 15, 2023
__________

In addition, if not previously vested or forfeited, the Restricted Stock Units
(i) will become immediately vested in full upon a Change in Control prior to the
Stated Vesting Date, if (A) Employee remains employed by the Company or a
Subsidiary from the Grant Date through the Change in Control and (B) no
provision is made for the continuance, assumption or substitution of the
Restricted Stock Units by the Company or its successor in connection with the
Change in Control; and (ii) will become vested upon the Employee’s Termination
of Employment, prior to the Stated Vesting Date, to the extent provided in
Section 3 of the attached Terms and Conditions. The terms "vest" and "vesting"
mean that the Restricted Stock Units have become earned and payable. If Employee
has a Termination of Employment prior to a Stated Vesting Date, and the
Restricted Stock Units are not otherwise deemed vested by or as of that date as
set forth above, such unvested Restricted Stock Units will be immediately
forfeited. Forfeited Restricted Stock Units cease to be outstanding and in no
event will thereafter result in any delivery of shares of Stock to Employee.

Settlement: The Restricted Stock Units, to the extent vested, including
Restricted Stock Units credited as the result of Dividend Equivalents, to the
extent vested, will be settled by delivery of one share of Stock for each
Restricted Stock Unit to be settled, as soon as administratively practicable
(and no later than sixty (60) days) after the earlier of (i) the Stated Vesting
Date that corresponds to the applicable tranche of vested Restricted Stock Units
or (ii) a Change in Control if no provision is made for the continuance,
assumption or substitution of the Restricted Stock Units by the Company or its
successor in connection with the Change in Control. Notwithstanding the
foregoing, the Committee may determine to permit Employee to elect to defer
settlement (or redefer) if such election would be permissible under Section
11(k) of the Plan and Code Section 409A. In addition to any applicable
requirements under Code Section 409A, any such deferral election shall be made
only while Employee remains employed and at a time permitted under Code Section
409A. The form under which an election is made shall set forth the time and form
of payment of such amount deferred. Any amount deferred shall be subject to a
6-month delay upon payment if required under Section 11(k)(i)(F) of the Plan.
Any elective deferral will be subject to such additional terms and conditions as
the Senior Vice President and Chief Human Resources Officer, or the officer
designated by the Company as responsible for administration of the Agreement,
may reasonably impose.

--------------------------------------------------------------------------------



Further Conditions to Settlement: Notwithstanding any other provision of this
Agreement, except as otherwise set forth below, the Company’s obligation to
settle the Restricted Stock Units and Employee’s right to distribution of the
Restricted Stock Units will be forfeited immediately upon the occurrence of any
one or more of the following events (defined terms are attached hereto as
Exhibit B):

(a) Competitive Employment. In the event that Employee, prior to full settlement
of the Restricted Stock Units and within the Restricted Territory, directly or
indirectly, whether on Employee’s own behalf or on behalf of any other person or
entity, performs services of the type which are the same as or similar to those
conducted, authorized, offered or provided by Employee to the Company within the
last 24 months, and which support business activities which compete with the
Business of the Company.   (b)

Recruitment of Company Employees and Contractors. In the event that Employee,
prior to full settlement of the Restricted Stock Units, directly or indirectly,
whether on Employee’s own behalf or on behalf of any other person or entity,
solicits or induces any employee or independent contractor of the Company with
whom Employee had Material Contact to terminate or lessen such employment or
contract with the Company.

  (c)

Solicitation of Company Customers. In the event that Employee, prior to full
settlement of the Restricted Stock Units, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, solicits any
actual or prospective customers of the Company with whom Employee had Material
Contact for the purpose of selling any products or services which compete with
the Business of the Company.

  (d)

Solicitation of Company Vendors. In the event that Employee, prior to full
settlement of the Restricted Stock Units, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, solicits any
actual or prospective vendor of the Company with whom Employee had Material
Contact for the purpose of purchasing products or services to support business
activities which compete with the Business of the Company.

  (e)

Breach of Confidentiality. In the event that Employee, at any time prior to full
settlement of the Restricted Stock Units, directly or indirectly, divulges or
makes use of any Confidential Information or Trade Secrets of the Company other
than in the performance of Employee’s duties for the Company. This provision
does not limit the remedies available to the Company under common or statutory
law as to trade secrets or other forms of confidential information, which may
impose longer duties of non-disclosure and provide for injunctive relief and
damages. Notwithstanding anything herein to the contrary, nothing herein is
intended to or will be used in any way to prevent Employee from providing
truthful testimony under oath in a judicial or administrative proceeding or to
limit Employee’s right to communicate with a government agency, as provided for,
protected under or warranted by applicable law. The Employee further understands
nothing herein limits the Employee’s ability to file a charge or complaint with
the Equal Employment Opportunity Commission, the National Labor Relations Board,
the Occupational Safety and Health Administration, the Securities and Exchange
Commission, or any other federal, state or local government agency or commission
(‘Government Agencies”). Nothing herein limits the Employee’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by the Government Agency,
including providing documents or information without notice to the Company. This
Agreement does not limit the Employee’s right to receive an award for
information provided to any Government Agency. Notwithstanding anything herein
to the contrary, the Employee shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a Trade Secret
that (i) is made in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney and solely for the
purpose of reporting or investigating a suspected violation of law or (ii) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. In addition, if the Employee files a lawsuit for
retaliation for reporting a suspected violation of law, the Employee may
disclose the Trade Secret to his or her attorney and use the Trade Secret
information in the court proceeding, as long as the Employee files any document
containing the Trade Secret under seal and does not disclose the Trade Secret,
except pursuant to court order.

2

--------------------------------------------------------------------------------




(f) Return of Property and Information. In the event that prior to full
settlement of the Restricted Stock Units Employee fails to return all of the
Company’s property and information (whether confidential or not) within
Employee’s possession or control within seven (7) calendar days following the
termination or resignation of Employee from employment with the Company. Such
property and information includes, but is not limited to, the original and any
copy (regardless of the manner in which it is recorded) of all information
provided by the Company to Employee or which Employee has developed or collected
in the scope of Employee’s employment with the Company, as well as all
Company-issued equipment, supplies, accessories, vehicles, keys, instruments,
tools, devices, computers, cell phones, pagers, materials, documents, plans,
records, notebooks, drawings, or papers. Upon request by the Company, Employee
shall certify in writing that Employee has complied with this provision, and has
permanently deleted all Company information from any computers or other
electronic storage devices or media owned by Employee. Employee may only retain
information relating to the Employee’s benefit plans and compensation to the
extent needed to prepare Employee’s tax returns.   (g)

Disparagement. In the event that prior to full settlement of the Restricted
Stock Units Employee makes any statements, either verbally or in writing, that
are disparaging with regard to the Company or any of its subsidiaries or their
respective executives and Board members.

  (h)

Failure to Provide Information. In the event that prior to full settlement of
the Restricted Stock Units Employee fails to promptly and fully respond to
requests for information from the Company regarding Employee’s compliance with
any of the foregoing conditions.

If it is determined by the Leadership Development and Compensation Committee of
the Company’s Board of Directors, in its sole discretion, that any of the
foregoing events have occurred prior to full settlement of the Restricted Stock
Units, any unpaid portion of the Restricted Stock Units will be forfeited
without any compensation therefor, provided, however, that none of the foregoing
conditions shall restrict any Employee who is a lawyer from practicing law. To
the extent any such condition would restrict any Employee who is a lawyer from
practicing law or would penalize the Employee for practicing law, such condition
shall not be effective and the Leadership Development and Compensation Committee
may not forfeit any of the Restricted Stock Units on account therefor.

The Restricted Stock Units are subject to the terms and conditions of the Plan
and this Agreement, including the attached Terms and Conditions deemed a part
hereof. The number of Restricted Stock Units and the kind of shares deliverable
in settlement and other terms and conditions of the Restricted Stock Units are
subject to adjustment in accordance with Section 4(b) of the attached Terms and
Conditions and Section 11(c) of the Plan. Capitalized terms used in this
Agreement but not defined herein shall have the same meanings as in the Plan.

3

--------------------------------------------------------------------------------



Employee acknowledges and agrees that (i) Restricted Stock Units are
nontransferable, except as provided in Section 2 of the attached Terms and
Conditions and Section 11(b) of the Plan, (ii) the Restricted Stock Units are
subject to forfeiture in the event of Employee's Termination of Employment in
certain circumstances prior to vesting, as specified in Section 3 of the
attached Terms and Conditions, and (iii) sales of the shares of Stock following
vesting and settlement of the Restricted Stock Units will be subject to the
Company's policy regulating trading by employees.

IN WITNESS WHEREOF, NEW JERSEY RESOURCES CORPORATION has caused this Agreement
to be executed by its officer thereunto duly authorized, and Employee has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement.

EMPLOYEE NEW JERSEY RESOURCES CORPORATION    
                                         By:
                                        
                                          [Employee Name]  [Name]  [Title]

4

--------------------------------------------------------------------------------



TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

The following Terms and Conditions apply to the Restricted Stock Units granted
to Employee by NEW JERSEY RESOURCES CORPORATION (the "Company"), and Restricted
Stock Units resulting from Dividend Equivalents (as defined below), if any, as
specified in the Restricted Stock Units Agreement (of which these Terms and
Conditions form a part). Certain terms of the Restricted Stock Units, including
the number granted, vesting date(s) and settlement times, are set forth on the
preceding pages, which is an integral part of this Agreement.

1. General.

(a) The Restricted Stock Units are granted to Employee under the Company's 2017
Stock Award and Incentive Plan (the "Plan"), a copy of which has been previously
delivered to Employee and/or is available upon request to the Human Resources
Department. All of the applicable terms, conditions and other provisions of the
Plan are incorporated by reference herein. Capitalized terms used in this
Agreement but not defined herein shall have the same meanings as in the Plan. If
there is any conflict between the provisions of this document and mandatory
provisions of the Plan, the provisions of the Plan govern. By accepting the
grant of Restricted Stock Units, Employee agrees to be bound by all of the terms
and provisions of the Plan (as presently in effect or later amended), the rules
and regulations under the Plan adopted from time to time, and the decisions and
determinations relating to the Plan and grants thereunder of the Leadership
Development and Compensation Committee of the Company's Board of Directors (the
"Committee") made from time to time.

(b) Account for Employee. The Company shall maintain a bookkeeping account for
Employee (the “Account”) reflecting the number of Restricted Stock Units then
credited to Employee hereunder as the result of such grant of Restricted Stock
Units and any crediting of additional Restricted Stock Units to Employee
pursuant to dividends paid on shares of Stock under Section 4 hereof (“Dividend
Equivalents”).

2. Nontransferability. Until such time as the Restricted Stock Units are settled
by delivery of Stock in accordance with this Agreement, Employee may not
transfer Restricted Stock Units or any rights hereunder to any third party other
than by will or the laws of descent and distribution, except for transfers to a
Beneficiary or as otherwise permitted and subject to the conditions under
Section 11(b) of the Plan. This restriction on transfer precludes any sale,
assignment, pledge, or other encumbrance or disposition of the Restricted Stock
Units (except for forfeitures to the Company).

3. Termination of Employment. The following provisions will govern the vesting
or forfeiture, and the settlement, of the Restricted Stock Units that are
outstanding at the time of Employee's Termination of Employment (i) due to
Employee’s death, Disability or Retirement, (ii) by the Company without Cause or
by the Employee for Good Reason, in either case during the CIC Protection
Period, or (iii) under circumstances other than those set forth in the
immediately preceding clauses (i) and (ii), in each case prior to the Stated
Vesting Date that corresponds to the applicable tranche of Restricted Stock
Units, unless otherwise determined by the Committee (subject to Section 7(e)
hereof):

(a) Death, Disability or Retirement. In the event of Employee's Termination of
Employment, prior to the Stated Vesting Date that applies to the applicable
tranche of Restricted Stock Units, due to death, Disability or Retirement, the
outstanding Restricted Stock Units will be vested with respect to no less than a
Pro Rata Portion of the outstanding Restricted Stock Units, to the extent not
vested previously, and all Restricted Stock Units, to the extent vested,
including Restricted Stock Units credited as the result of Dividend Equivalents,
to the extent vested, shall be settled, as soon as administratively practicable
(and no later than sixty (60) days) after the earlier of (i) the Stated Vesting
Date that corresponds to the applicable tranche of vested Restricted Stock Units
or (ii) a Change in Control if no provision is made for the continuance,
assumption or substitution of the Restricted Stock Units by the Company or its
successor in connection with the Change in Control. Restricted Stock Units that
are not vested by or as of the date of Employee's Termination of Employment due
to death, Disability or Retirement will be immediately forfeited.

5

--------------------------------------------------------------------------------



(b) Termination by the Company or by Employee in Certain Events. In the event of
Employee’s Termination of Employment, prior to the Stated Vesting Date that
applies to the applicable tranche of Restricted Stock Units, by the Company
without Cause within the CIC Protection Period and other than for Disability or
Retirement, or by Employee for Good Reason within the CIC Protection Period, the
outstanding Restricted Stock Units will be vested with respect to no less than a
Pro Rata Portion of the outstanding Restricted Stock Units, to the extent not
previously vested, and all Restricted Stock Units, to the extent vested,
including Restricted Stock Units credited as the result of Dividend Equivalents,
to the extent vested, shall be settled, as soon as administratively practicable
(and no later than sixty (60) days) after (i) the Stated Vesting Date that
corresponds to the applicable tranche of vested Restricted Stock Units or (ii) a
Change in Control if no provision is made for the continuance, assumption or
substitution of the Restricted Stock Units by the Company or its successor in
connection with the Change in Control. Restricted Stock Units that are not
vested by or as of the date of Employee's Termination of Employment, by the
Company without Cause within the CIC Protection Period and other than for
Disability or Retirement or by Employee for Good Reason within the CIC
Protection Period, will be immediately forfeited.

(c) Other Termination of Employment. In the event of Employee's Termination of
Employment, prior to the Stated Vesting Date that applies to the applicable
tranche of Restricted Stock Units, (i) other than due to death, Disability or
Retirement and (ii) other than by the Company without Cause within the CIC
Protection Period and other than for Disability or Retirement, or by Employee
for Good Reason within the CIC Protection Period, all Restricted Stock Units, to
the extent vested, including Restricted Stock Units credited as the result of
Dividend Equivalents, to the extent vested, shall be settled, as soon as
administratively practicable (and no later than sixty (60) days) after the
earlier of (i) the Stated Vesting Date that corresponds to the applicable
tranche of vested Restricted Stock Units or (ii) a Change in Control if no
provision is made for the continuance, assumption or substitution of the
Restricted Stock Units by the Company or its successor in connection with the
Change in Control. Restricted Stock Units that are not vested by or as of the
date of Employee's Termination of Employment as described herein will be
immediately forfeited.

(d) Certain Definitions. The following definitions apply for purposes of this
Agreement:

(i) “Cause” has the same definition as under any employment or similar agreement
between the Company and Employee or, if no such agreement exists or if such
agreement does not contain any such definition, Cause means (i) Employee’s
conviction of a felony or the entering by Employee of a plea of nolo contendere
to a felony charge, (ii) Employee’s gross neglect, willful malfeasance or
willful gross misconduct in connection with his or her employment which has had
a significant adverse effect on the business of the Company and its
subsidiaries, unless Employee reasonably believed in good faith that such act or
non-act was in or not opposed to the best interest of the Company, or (iii)
repeated material violations by Employee of the duties and obligations of
Employee’s position with the Company which have continued after written notice
thereof from the Company, which violations are demonstrably willful and
deliberate on Employee’s part and which result in material damage to the
Company’s business or reputation.

(ii) “CIC Protection Period” means the two-year period beginning on the date of
a Change in Control and ending on the day before the second annual anniversary
of the date of the Change in Control.

(iii) "Disability" means Employee has been incapable of substantially fulfilling
the positions, duties, responsibilities and obligations of his employment
because of physical, mental or emotional incapacity resulting from injury,
sickness or disease for a period of at least six consecutive months. The Company
and Employee shall agree on the identity of a physician to resolve any question
as to Employee's disability. If the Company and Employee cannot agree on the
physician to make such determination, then the Company and Employee shall each
select a physician and those physicians shall jointly select a third physician,
who shall make the determination. The determination of any such physician shall
be final and conclusive for all purposes of this Agreement. Only the Company can
initiate a Termination of Employment due to Disability.

6

--------------------------------------------------------------------------------



(iv) “Good Reason” has the same definition as under any employment or similar
agreement between the Company and Employee; but, if no such agreement exists or
if any such agreement does not contain or reference any such definition, Good
Reason shall not apply to the Employee for purposes of this Agreement.

(v) “Pro Rata Portion" means, for each tranche of Restricted Stock Units, a
fraction the numerator of which is the number of days that have elapsed from the
first day of the Company’s fiscal year which includes the Grant Date to the date
of Employee's Termination of Employment and the denominator of which is the
number of days from the first day of the Company’s fiscal year which includes
the Grant Date to the Stated Vesting Date for that tranche. A "tranche" is each
portion of the Restricted Stock Units that has a unique Stated Vesting Date.

(vii) “Retirement” means Employee’s Termination of Employment on or after the
Employee has attained age 65, or age 55 with 20 or more years of service.

(viii) “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code (“Section 424(f) Corporation”) and any
partnership, limited liability company or joint venture in which either the
Company or Section 424(f) Corporation is at least a fifty percent (50%) equity
participant.

(ix) "Termination of Employment" and “Termination” means the earliest time at
which Employee is not employed by the Company or a Subsidiary of the Company and
is not serving as a non-employee director of the Company or a Subsidiary of the
Company, subject to Section 7(f) below.

(e) Termination by the Company for Cause. In the event of Employee’s Termination
of Employment by the Company for Cause, the portion of the then-outstanding
Restricted Stock Units not vested previously will be forfeited immediately upon
notice to Employee that the Company is terminating the Employee’s employment for
Cause (notwithstanding whether Employee is eligible to terminate employment due
to Disability or Retirement at that time).

4. Dividend Equivalents and Adjustments.

(a) Dividend Equivalents. Dividend Equivalents will be credited on Restricted
Stock Units (other than Restricted Stock Units that, at the relevant record
date, previously have been settled or forfeited) and deemed converted into
additional Restricted Stock Units. Dividend Equivalents will be credited as
follows, except that the Company may vary the manner of crediting (for example,
by crediting cash Dividend Equivalents rather than additional Restricted Stock
Units) for administrative convenience:

(i) Cash Dividends. If the Company declares and pays a dividend or distribution
on shares of Stock in the form of cash, then additional Restricted Stock Units
shall be credited to Employee’s Account as of the payment date of such cash
dividend or distribution (or settled as of the payment date of such cash
dividend or distribution if the Restricted Stock Units are to be settled before
the payment date) equal to the number of Restricted Stock Units credited to the
Account as of the record date of such dividend or distribution multiplied by the
amount of cash paid per share of Stock in such dividend or distribution divided
by the Fair Market Value of a share of Stock at the payment date for such
dividend or distribution.

(ii) Non-Share Dividends. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of property other than shares of
Stock, then a number of additional Restricted Stock Units shall be credited to
Employee’s Account as of the payment date for such dividend or distribution (or
settled as of the payment date for such dividend or distribution if the
Restricted Stock Units are to be settled before the payment date) equal to the
number of Restricted Stock Units credited to the Account as of the record date
for such dividend or distribution multiplied by the fair market value of such
property actually paid as a dividend or distribution on each outstanding share
of Stock at such payment date, divided by the Fair Market Value of a share of
Stock at such payment date for such dividend or distribution.

7

--------------------------------------------------------------------------------



(iii) Share Dividends and Splits. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of additional shares of Stock, or
there occurs a forward split of shares of Stock, then a number of additional
Restricted Stock Units shall be credited to Employee’s Account as of the payment
date for such dividend or distribution or forward split (or settled as of the
payment date for such dividend or distribution or forward split if the
Restricted Stock Units are to be settled before the payment date) equal to the
number of Restricted Stock Units credited to the Account as of the record date
for such dividend or distribution or split multiplied by the number of
additional shares of Stock actually paid as a dividend or distribution or issued
in such split in respect of each outstanding share of Stock.

(b) Adjustments. The number of Restricted Stock Units credited to Employee’s
Account shall be appropriately adjusted in order to prevent dilution or
enlargement of Employee’s rights with respect to Restricted Stock Units or to
reflect any changes in the number of outstanding shares of Stock resulting from
any event referred to in Section 11(c) of the Plan, taking into account any
Restricted Stock Units credited to Employee in connection with such event under
Section 4(a) hereof. In furtherance of the foregoing, in the event of an equity
restructuring, as defined in ASC Topic 718, which affects the shares of Stock,
Employee shall have a legal right to an adjustment to Employee’s Restricted
Stock Units which shall preserve without enlarging the value of the Restricted
Stock Units, with the manner of such adjustment to be determined by the
Committee in its discretion. All adjustments will be made in a manner as to
maintain the Restricted Stock Units' exemption from Code Section 409A or, to the
extent Code Section 409A applies, to comply with Code Section 409A. Any
adjustments shall be subject to the requirements and restrictions set forth in
Section 11(c) of the Plan.

(c) Risk of Forfeiture and Settlement of Restricted Stock Units Resulting from
Dividend Equivalents and Adjustments. Restricted Stock Units which directly or
indirectly result from Dividend Equivalents on or adjustments to Restricted
Stock Units granted hereunder shall be subject to the same risk of forfeiture
and other conditions as apply to the granted Restricted Stock Units with respect
to which the Dividend Equivalents or adjustments related and will be settled at
the same time as such related Restricted Stock Units (unless the Restricted
Stock Units are to be settled prior to the payment date of the Dividend
Equivalents or the date of the adjustments, in which case the Dividend
Equivalents or adjustments will be settled at the payment date of the dividend
or the date of the adjustments (and in no event later than sixty (60) days after
the Restricted Stock Units otherwise are to be settled)).

5. Other Terms of Restricted Stock Units.

(a) Voting and Other Shareholder Rights. Employee shall not be entitled to vote
Restricted Stock Units on any matter submitted to a vote of holders of Common
Stock, and shall not have any other rights of a shareholder of the Company,
unless and until the Restricted Stock Units are settled as described in the
Agreement.

(b) Consideration for Grant of Restricted Stock Units. Employee shall not be
required to pay cash consideration for the grant of the Restricted Stock Units
and Dividend Equivalents, but Employee's performance of services to the Company
prior to the settlement of the Restricted Stock Units shall be deemed to be
consideration for this grant of Restricted Stock Units and Dividend Equivalents.

(c) Insider Trading Policy Applicable. Employee acknowledges that sales of
shares resulting from Restricted Stock Units that have been settled will be
subject to the Company's policies governing the purchase and sale of Company
securities.

8

--------------------------------------------------------------------------------



(d) Certificates Evidencing Restricted Stock Units. On the date any Restricted
Stock Units subject to this Agreement are to be settled (the “Payment Date”),
such Restricted Stock Units shall be settled by the Company delivering to the
Employee, a number of shares of Stock equal to the number of shares of
Restricted Stock Units that are to be settled upon that Payment Date, subject to
any applicable withholding requirements described below. The Company shall issue
the shares either (i) in certificate form or (ii) in book entry form, registered
in the name of the Employee. Delivery of any certificates will be made to the
Employee’s last address reflected on the books of the Company unless the Company
is otherwise instructed in writing. The Company shall pay fractional Restricted
Stock Units in cash, subject to any applicable withholding requirements
described below. Neither the Employee nor any of the Employee’s successors,
heirs, assigns or personal representatives shall have any further rights or
interests in any Restricted Stock Units and Dividend Equivalents that are so
paid.

6. Employee Representations and Warranties and Release. As a condition to
settlement of the Restricted Stock Units to Employee that vest upon Termination
of Employment, the Company may require Employee (i) to make any representation
or warranty to the Company as may be required under any applicable law or
regulation, and (ii) to execute a release from claims against the Company
arising at or before the date of such release, in such form as may be specified
by the Company, and not revoke such release prior to the expiration of any
applicable revocation period, all within sixty (60) days after Termination of
Employment.

7. Miscellaneous.

(a) Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Restricted Stock Units, and supersedes any prior agreements (either verbal
or written) or documents with respect to the Restricted Stock Units. No
amendment or alteration of this Agreement which may impose any additional
obligation upon the Company shall be valid unless expressed in a written
instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of this Agreement which may materially
impair the rights of Employee with respect to the Restricted Stock Units shall
be valid unless expressed in a written instrument executed by Employee.

(b) No Promise of Employment. The Restricted Stock Units and the granting
thereof shall not constitute or be evidence of any agreement or understanding,
express or implied, that Employee has a right to continue as an officer or
employee of the Company for any period of time, or at any particular rate of
compensation.

(c) Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of New Jersey, without giving effect to principles of
conflicts of laws, and applicable federal law.

(d) Fractional Restricted Stock Units and Shares. The number of Restricted Stock
Units credited to Employee’s Account shall include fractional Restricted Stock
Units calculated to at least three decimal places, unless otherwise determined
by the Committee. Unless settlement is effected through a third-party broker or
agent that can accommodate fractional shares (without requiring issuance of a
fractional Share by the Company), upon settlement of the Restricted Stock Units,
the Committee, in its sole discretion, may either (i) round the fractional Share
to be delivered up to a whole Share or (ii) provide that Employee shall be paid,
in cash, an amount equal to the value of any fractional Share that would have
otherwise been deliverable in settlement of such Restricted Stock Units.

(e) Mandatory Tax Withholding. Unless otherwise determined by the Committee, or
unless Employee has elected at least ninety (90) days prior to payout to satisfy
the tax obligations in cash by other means, at the time of settlement of the
Restricted Stock Units to Employee, the Company will withhold first from any
cash payable and then from any Shares deliverable, in accordance with Section
11(d)(i) of the Plan, the number of whole Shares having a value nearest to, but
not exceeding, the amount of income and employment taxes to be withheld (after
withholding of any cash payable hereunder) (only with respect to the minimum
amount of Shares necessary to satisfy statutory withholding requirements, unless
withholding of any additional amount of Shares will not result in additional
accounting expense to the Company and is permitted by the Committee), and pay
the amount of such withholding taxes in cash to the appropriate taxing
authorities. Employee will be responsible for any withholding taxes not
satisfied by means of such mandatory withholding and for all taxes in excess of
such withholding taxes that may be due upon settlement of the Restricted Stock
Units.

9

--------------------------------------------------------------------------------



(f) Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the
Senior Vice President and Chief Human Resources Officer, and any notice to
Employee shall be addressed to Employee at Employee’s address as then appearing
in the records of the Company.

(g) Compliance with Code Section 409A. Other provisions of this Agreement
notwithstanding, because the Restricted Stock Units described herein will
constitute a "deferral of compensation" under Section 409A of the Code (“Code
Section 409A”) as presently in effect (i.e., the Restricted Stock Units are not
excluded or exempted under Code Section 409A or a regulation or other official
governmental guidance thereunder; Note: an elective deferral would cause the
Restricted Stock Units, if not already, to be a deferral of compensation subject
to Code Section 409A after the deferral), such Restricted Stock Units are
considered a 409A Award under the Plan and shall be subject to the additional
requirements set forth in Section 11(k) of the Plan, including without
limitation that (i) Termination of Employment shall be construed consistent with
the meaning of a Separation from Service under Section 409A of the Code and (ii)
a Change in Control under this Agreement shall be construed consistent with the
meaning of a 409A Ownership/Control Change.

10

--------------------------------------------------------------------------------



Exhibit B

NEW JERSEY RESOURCES CORPORATION 2017
Stock Award and Incentive Plan
Definitions Under Further Conditions to Settlement

a. “Business of the Company” means the following areas of its business which are
selected below, which Employee acknowledges are areas of the Company’s business
in which Employee has responsibilities:   (check as applicable)


—

Natural Gas Distribution: Consists of New Jersey Natural Gas Company, a natural
gas utility company that provides regulated retail natural gas service to
residential and commercial customers in central and northern New Jersey and
participates in the off-system sales and capacity release markets.

  —

Energy Services: Maintains and transacts around a portfolio of physical assets
consisting of natural gas storage and transportation contracts and also provides
wholesale energy management services to other energy companies and natural gas
producers in market areas including states from the Gulf Coast and Mid-continent
regions to the Appalachian and Northeast regions, the West Coast and Canada.

  —

Clean Energy Ventures: Investor, owner, and operator in the renewable energy
sector, including, but not limited to, investments in residential and commercial
rooftop and ground mount solar systems.

  —

Midstream Assets: Includes investments in natural gas transportation and storage
assets and is comprised of the following: Steckman Ridge, which is a partnership
that owns and operates a 17.7 Bcf natural gas storage facility, with up to 12
Bcf working capacity, in western Pennsylvania that is 50 percent owned by a
Company Subsidiary; Leaf River Energy Center, a natural gas storage facility
located in southeastern Mississippi with a combined working natural gas storage
capacity of 32.2 million dekatherms; a 20 percent ownership interest in the
proposed PennEast Pipeline, a 118-mile pipeline designed to bring natural gas
produced in the Marcellus Shale region to homes and businesses in Pennsylvania
and New Jersey; and Adelphia Gateway, an 84-mile pipeline in southeastern
Pennsylvania.

  —

Home Services: Consists of NJR Home Services Company, which provides Heating,
Ventilating, and Air Conditioning (HVAC) service, sales and installation of
appliances, as well as installation of solar equipment.


b. “Confidential Information” means all valuable and/or proprietary information
(in oral, written, electronic or other forms) belonging to or pertaining to the
Company, its customers and vendors, that is not generally known or publicly
available, and which would be useful to competitors of the Company or otherwise
damaging to the Company if disclosed. Confidential Information may include, but
is not necessarily limited to: (i) the identity of the Company’s customers or
potential customers, their purchasing histories, and the terms or proposed terms
upon which the Company offers or may offer its products and services to such
customers, (ii) the identity of the Company’s vendors or potential vendors, and
the terms or proposed terms upon which the Company may purchase products and
services from such vendors, (iii) technology used by the Company to provide its
services, (iv) the terms and conditions upon which the Company employs its
employees and independent contractors, (v) marketing and/or business plans and
strategies, (vi) financial reports and analyses regarding the revenues,
expenses, profitability and operations of the Company, and (vii) information
provided to the Company by customers and other third parties under a duty to
maintain the confidentiality of such information. Notwithstanding the foregoing,
Confidential Information does not include information that: (i) has been
voluntarily disclosed to the public by Company or any Employer, except where
such public disclosure has been made by Employee without authorization from
Company or Employer; (ii) has been independently developed and disclosed by
others, or (iii) which has otherwise entered the public domain through lawful
means. Confidential Information also does not include information related to any
claim of sexual harassment or sexual assault and nothing herein restricts the
disclosure of such information. Nothing herein shall prohibit, prevent or
restrict the Employee from reporting any allegations of unlawful conduct to
federal, state or local officials or to an attorney retained by the Employee.

11

--------------------------------------------------------------------------------



 

c.

“Material Contact” means contact in person, by telephone, or by paper or
electronic correspondence, or the supervision of those who have such conduct,
and which is done in furtherance of the business interests of the company and
within the last 36 months.

    d.

“Restricted Territory” consists of the following areas, to the extent such areas
have been identified as applicable to the definition of the “Business of the
company” above:

   

Natural Gas Distribution: The State of New Jersey and for those employees
engaged in or supervising off system sales, the States of New Jersey, New York
and Pennsylvania.

   

Energy Services: The Continental United States and within a 100 mile radius of
the Dawn Storage Hub in Canada.

   

Clean Energy Ventures: The States of New Jersey, Rhode Island and Connecticut.

   

Midstream Assets: The States of New Jersey, New York, Connecticut, Pennsylvania,
Virginia West Virginia, Mississippi, Alabama, Louisiana and Texas.

   

Home Services: The State of New Jersey.

    e.

“Trade Secrets” means a trade secret of the Company as defined by applicable
law.

12

--------------------------------------------------------------------------------